Dismissed and Memorandum Opinion filed April 30, 2009







 
Dismissed
and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00039-CR
____________
 
GARY HARRIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
252nd District Court
Jefferson County,
Texas
Trial Court Cause No.
08-03347
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not issued an
opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Panel consists of Justices Seymore,
Brown, and Sullivan.
Do not publish C Tex.
R. App. P. 47.2(b).